Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record fails to disclose wherein the grille shutter is provided in front of a radiator and the grille shutter is coupled to radiator support side members as amended to claim 1; brackets that are arranged respectively on opposite sides of the frame in a vehicle right-left direction, and are used for attaching the frame to a vehicle body, each of the brackets being partially provided with a fragile portion, each of the brackets is provided with a normal portion, and a material used for the fragile portion has lower strength in a vehicle upper-lower direction than strength of a material used for the normal portion as claimed in new claim 14; brackets that are arranged respectively on opposite sides of the frame in a vehicle right-left direction, and are used for attaching the frame to a vehicle body, each of the brackets being partially provided with a fragile portion, the fragile portion is configured so as to be plastically deformed when an impact is applied from below in a vehicle upper-lower direction as claims in new claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612